                      Case 1:21-cr-00040-TNM Document 106 Filed 08/10/21 Page 1 of 1

  I
. I,
  :

            AO 442 (Rev, 01109) ArtUt Warnnl


       1•                                             UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                           District of Columbia


                                   United States of America
                                               v.                                     )       Case No.1 :21-cr-40
                                   STEVEN CAPPUCCIO                                   )       Assign to: Judge Trevor N. McFadden
                                                                                      )       Date Assigned: 08/04/2021
                                                                                      )       Description: SUPERSEDING INDICTMENT (8)
                                                                                      )
                                                                                              Case Related to 21-cr-40 (TNM)


                                                                        ARREST WARRANT
            To:        Any authorized law enforcement officer


                       YOU ARE COMMANDED                   to arrest and bring before a United States magistrate judge without unnecessary                              delay
            (nome of person 10 be tlTTUled)    . Steven    Cappucio
            who is accused of an offense or violation based on the following document filed with the court:

            If Indictment                0 Superseding Indictment           a   Information       0 Superseding Information                               0 Complaint
            o     Probation Violation Petition             0 Supervised Release Violation Petition                  o Violation              Notice       0 Order of the Court

            This offense is briefly described as follows:
              18 U.S.C. §§ 111(aX1), 2 (Assaulting, Resisting, or Impeding Certain Officers, Aiding and Abetting), 18 U.S.C. § 111(8)(1)
              and (b) (inflicting BodIly Injury on Certain Officers), 18 U.S.C. §§ 2111, 2 (Robbery). 18 U.S.C. § 111(a)(1) and (b)
              (Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon), 18 U.S.C. §§ 1512(c)(2), 2 (Obstruction
              of an Official Proceeding), 18 U.S.C. § 231 (a)(3) (Civil Disorder), 18 U.S.C. § 1752(a)(2) and (b)(1 )(A) (DI&ortIerly and
              Disruptive Conduct in a Restricted Building or Grounds with 8 Deadly or Dangerous Weapon), 18 U.S.C. § 1752(8)(4) and
              (b)(1 )(A) (Engaging in Physical VIOlence in a Restricted Building or Grounds with a Deadly or Dangerous Weapon). 40

              In thP. r.smltnl f.>muorl", nr Rullt1lnm;\
                                                                                                   p
                                                                                                       -<it-- ..':"~a2'
                                                                                                             . -'
              U.S.C. § 5104(e)(2)(O), 2 (Disorderly Conduct in a Capitol Building), 40 U.S.C. § 5104(e)(2)(F), 2 (Act of Physical Violence


                                                                                                                 .,iJ"
                                                                                                                                            r., b'In MM'
                                                                                                                                       ;'. 'nO
                                                                                                                                       ;~,
                                                                                                                                                      . enweath er
                                                                                                                                                        .08.04 23:03:06 -()4'OO'
                                                                                                                                                                                II

            Date:      08104/2021                                                                            ~                                , "
                                                                                                                         Issuing nfficu -.:I' signa'"rr


   i        City and stale:           Washington.   D.C,                                         Robin M. Meriweather.                       U.S. Magistrate    Judge
  ~                                                                                                                        Printed   name a"d lide

  l                                                                                 Return


  I                    This warrant was received on (datt')
            at (city alld stale)    tu1 ivf.YS oR..   Cit; ( IX.
                                                                 <g"   /5'1 ;) I
                                                                                .
                                                                                          . and the person   was arrested on                   (dol~)     8" II 0 / 2... t

            Date:           '0
                     S[ {'Z- (
                                                                                                     ~                               C(
                                                                                                                                      QA_             k_ 5feI--;~
                                                                                                                           Printed name and tilt
